Name: Commission Implementing Regulation (EU) 2016/163 of 28 January 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Huile d'olive de NÃ ®mes (PDO))
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  regions of EU Member States;  processed agricultural produce;  consumption
 Date Published: nan

 9.2.2016 EN Official Journal of the European Union L 32/29 COMMISSION IMPLEMENTING REGULATION (EU) 2016/163 of 28 January 2016 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Huile d'olive de NÃ ®mes (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined France's application for the approval of amendments to the specification for the protected designation of origin Huile d'olive de NÃ ®mes, registered under Commission Regulation (EC) No 148/2007 (2). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (3). (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Huile d'olive de NÃ ®mes (PDO) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 148/2007 of 15 February 2007 registering certain names in the Register of protected designation of origin and protected geographical indications (Geraardsbergse mattentaart (PGI)  Pataca de Galicia or Patata de Galicia (PGI)  Poniente de Granada (PDO)  Gata-Hurdes (PDO)  Patatas de Prades or Patates de Prades (PGI)  Mantequilla de Soria (PDO)  Huile d'olive de NÃ ®mes (PDO)  Huile d'olive de Corse or Huile d'olive de Corse-Oliu di Corsica (PDO)  ClÃ ©mentine de Corse (PGI)  Agneau de Sisteron (PGI)  Connemara Hill Lamb or Uain SlÃ ©ibhe Chonamara (PGI)  Sardegna (PDO)  Carota dell'Altopiano del Fucino (PGI)  Stelvio or Stilfser (PDO)  Limone Femminello del Gargano (PGI)  Azeitonas de Conserva de Elvas e Campo Maior (PDO)  ChouriÃ §a de Carne de Barroso-Montalegre (PGI)  ChouriÃ §o de AbÃ ³bora de Barroso-Montalegre (PGI)  Sangueira de Barroso-Montalegre (PGI)  Batata de TrÃ ¡s-os-Montes (PGI)  SalpicÃ £o de Barroso-Montalegre (PGI)  Alheira de Barroso-Montalegre (PGI)  Cordeiro de Barroso, Anho de Barroso or Borrego de leite de Barroso (PGI)  Azeite do Alentejo Interior (PDO)  Paio de Beja (PGI)  LinguÃ ­Ã §a do Baixo Alentejo or ChouriÃ §o de carne do Baixo Alentejo (PGI)  Ekstra deviÃ ¡ko oljÃ no olje Slovenske Istre (PDO)) (OJ L 46, 16.2.2007, p. 14). (3) OJ C 317, 25.9.2015, p. 3.